         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
                                                      :
               v.                                     :       Case No. 21-mj-307
                                                      :
                                                      :
JEFFREY MCKELLOP,                                     :
                                                      :
                                                      :
                               Defendant.             :

                            GOVERNMENT’S MEMORANDUM
                         IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant, Jeffrey McKellop, be detained pending trial pursuant to 18 U.S.C. §§ 3142(f)(1)(A)

(Crime of Violence) and 3142(f)(1)(E) (Dangerous Weapon). The defendant assaulted multiple

sworn officers protecting the U.S. Capitol on January 6, 2021, with the apparent intent to facilitate

the breach that imperiled not only the lives of public servants but the heart of this nation’s

democracy. The United States opposes release because, in view of the factors outlined in 18 U.S.C.

§ 3142(g), there are no conditions or combinations of conditions that can effectively ensure the

safety of any other person and the community and reasonably assure the appearance of the

defendant, pursuant to 18 U.S.C. § 3142(e). The government respectfully requests that the

following points and authorities, as well as any other facts, arguments and authorities presented at

the detention hearing, be considered in the Court’s determination regarding pre-trial detention.




                                                 1
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 2 of 22




                                  FACTUAL BACKGROUND

                 The Attack on the United States Capitol on January 6, 2021

       The United States Capitol is secured 24 hours a day by the U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized individuals with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       On January 6, 2021, a joint session of the United States Congress convened at the U.S.

Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected

members of the United States House of Representatives and the United States Senate were meeting

in separate chambers of the U.S. Capitol to certify the vote count of the Electoral College for the

2020 Presidential Election, which had taken place on November 3, 2020. The joint session began

at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate

adjourned to separate chambers to resolve a particular objection. Then-Vice President Michael

Pence, who was also the President of the Senate, was present and presiding, first in the joint

session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As

noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol Building, and U.S. Capitol Police (“USCP”) were present and attempting to keep the crowd

away from the U.S. Capitol Building and the proceedings underway inside. Officers from the




                                                  2
          Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 3 of 22




Metropolitan Police Department of the District of Columbia (“MPD”) also responded to the U.S.

Capitol to assist USCP in protecting the Capitol.

       At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the USCP attempted to

maintain order and keep the crowd from entering the U.S. Capitol; however, shortly after 2:00

p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows

and by assaulting members of both USCP and MPD, as others in the crowd encouraged and assisted

those acts.

       At approximately 2:20 p.m., members of the United States House of Representatives and

United States Senate, and Vice President Pence, were instructed to—and did—evacuate the

chambers. Accordingly, the joint session of the United States Congress was effectively suspended

until shortly after 8:00 p.m. Vice President Pence remained in the U.S. Capitol from the time he

was evacuated from the Senate Chamber until the sessions resumed.

       During the course of the violent protests, many individuals were armed with weapons

including bats, pepper spray, sticks, zip ties, as well as bulletproof vests and anti-tear gas masks.

Other individuals stole items from officers protecting the Capitol – including pepper spray and riot

shields – and turned those items into makeshift weapons to be used against the officers. During

the course of the violent protest, over 100 law enforcement officers reported being assaulted or

injured by these violent protesters while attempting to protect the U.S. Capitol and the individuals

inside of the building. These assaults occurred both inside the Capitol, as well as on the steps just

outside the Capitol Building and throughout the grounds of the Capitol. The defendant, as detailed




                                                 3
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 4 of 22




below, is charged with assaulting federal officers with a dangerous weapon, civil disorder,

obstruction of Congress, and other criminal violations for unlawfully entering the Capitol Grounds.

              Defendant’s Violent Conduct and Officer Assaults on January 6, 2021

         The defendant entered the Capitol grounds as early as 1:14 p.m. on January 6, 2021,

wearing a tactical vest with a distinctive red-and-white flag decal and holding a flag affixed to a

flagpole. Surveillance video captured his face; still images of this video footage, including the

images in Figure 1, were later converted to a be-on-the-lookout flyer (“BOLO”) that was used to

identify the defendant as the perpetrator.

Figure 1




         At approximately 2:26 p.m., as the crowd surged toward the U.S. Capitol building, the

defendant was present in the grounds leading up to the Lower West Terrace.1 By that time, the


1
 The Lower West Terrace is a widely recognizable area of the Capitol Building located directly in the front-center
of the building, facing the Washington Monument. The Lower West Terrace is a very visible area of the Capitol
Building that, in public perception, is often used for symbolic or patriotic events, such as presidential inaugurations
or the “Capitol Fourth” concert that is annually held on the Fourth of July. On January 6, 2021, the Lower West
                                                           4
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 5 of 22




defendant was wearing a helmet, goggles, and a gas mask.2 There, the defendant approached a line

of MPD officers, including Officer 1 and Officer 3, and an officer in a lieutenant’s uniform. Officer

1 was wearing a sergeant’s uniform. Officer 3 and the lieutenant each appeared to be holding riot-

control spray canisters.3 The defendant then pushed Officer 1, Officer 3, and the lieutenant by

swinging his arms downward, as seen in Figure 2. See also Exhibits 1 (video clip from Officer 1’s

body worn camera) and 2 (video clip from Officer 3’s body worn camera).




Terrace was undergoing preparation for the inauguration of now-President Biden. Scaffolding had been erected for
the media, and stairs, risers, and other flooring was in place to create the stage area upon which the inauguration
would take place. It was near this scaffolding where the defendant assaulted Officers 1, 2, 3, and 4. This Court has
described the Lower West Terrace as “one of the most dangerous, violent areas of the riot.” U.S. v. Klein, 21-mj-269
(GMH), ECF No. 11 at *3 (D.D.C. March 16, 2021). Indeed, MPD and USCP officers were only able to hold their
position on the grounds where McKellop attacked officers for less than one hour before being forced to retreat to the
Lower West Terrace.
2
 Although the defendant wore items that obscured his face during his assaults on the multiple law-enforcement
officers, he appears on video prior to the assaults wearing the same distinctive outfit but with his face visible.
Multiple witnesses were able to identify the defendant by looking at still images of his unobscured face.
3
 The statement of facts filed on March 15, 2021, indicated that Officer 1 was holding a riot-control spray canister,
but in fact while Officer 3 and the lieutenant—who were on either side of Officer 1—were holding canisters, Officer
1 did not appear to be holding a canister at the time of the assault.
                                                           5
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 6 of 22




Figure 2 (Perspective of Officer 3; Officer 1 to Officer 3’s immediate right; Lieutenant to the right

of Officer 3)




         Shortly thereafter, Officer 1 stepped backwards and eventually retreated from the line. The

defendant also appeared to try to grab a can of riot-control spray from the lieutenant’s hand seconds

later.




                                                  6
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 7 of 22




Figure 3 (perspective of Officer 3; Officer 1 no longer visible in this image)




       The defendant then moved back to a group of rioters, at which point he picked up a bottle

and threw it at the line of MPD and USCP officers.




                                                 7
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 8 of 22




Figure 4 (Perspective of Officer 3)




Figure 5




                                         8
          Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 9 of 22




        At approximately 2:27pm through 2:28pm, the defendant pressed forward toward the

Capitol building—and the sworn officers protecting it—again, breaching the line of MPD and

USCP officers to reach the bottom of the Inauguration scaffolding. There, the defendant pushed

Officer 2, who, like Officer 1, was also wearing an MPD sergeant’s uniform and attempting to

deploy riot-control spray. See Exhibit 3 (video clip from an officer’s body worn camera).

Figure 6 (Officer 2)




In the following still image, the defendant can be seen striking Officer 2 with what appears to be

a closed fist.




                                                9
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 10 of 22




Figure 7




       Following this assault, the defendant assaulted Officer 3 by shoving her to the side as he

walked behind the line of Officers. Officer 3 was wearing a marked uniform with neon-yellow

sleeves.




                                               10
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 11 of 22




Figure 8




Figure 9




                                         11
           Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 12 of 22




Figure 10




       The defendant once again pressed forward in his efforts to facilitate the breach of the U.S.

Capitol. Just a few seconds later, still at approximately 2:28pm, the defendant assaulted Officer 4

while Officer 4 was positioned underneath the Inauguration scaffolding. Officer 4 was wearing an

MPD Captain’s uniform and was carrying a riot-control spray gun. As Officer 4 positioned himself

with the riot-control spray aimed toward the defendant and the crowd, the defendant picked up a

flagpole from the ground and struck Officer 4 in the face, causing him to reel backwards and

causing a laceration to Officer 4’s face. See Exhibit 4 (video clip from an officer’s body worn

camera).




                                                12
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 13 of 22




Figure 11




Figure 12




       The defendant did not stop there. He then threw the flagpole, as though it were a spear, at

Officer 4.

                                               13
          Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 14 of 22




Figure 13




                                       Residential Search Warrants

         On or about March 17 and 18, 2021, law-enforcement officers conducted two searches of

residences associated with the defendant pursuant to signed search warrants. One warrant was

executed on a home in Fishersville, Virginia at which law-enforcement officers observed the

defendant as recently as the evening before his March 17, 2021, arrest. The second was executed

on a home in Gainesville, Virginia, at which law-enforcement officers observed the defendant as

recently as the morning of his arrest,4 as well as a vehicle registered to the defendant.

         At the Fishersville home, officers found and recovered clothing and gear consistent in

appearance with that the defendant wore at the Capitol, including a tactical vest with a red-and-


4
  The Gainesville home is believed to be principally occupied by an associate of the defendant, with the defendant
staying there from time to time.
                                                         14
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 15 of 22




white flag patch, helmet, goggles, and a gas mask. The officers recovered a flashbang—a device

that emits light and sound designed to stun or disorient targets within its radius of effect—in the

defendant’s kitchen.

       Officers recovered several firearms from the Gainesville address and vehicle search, as

well as a backpack with a Special Forces pin that was consistent in appearance with the backpack

the defendant wore at the Capitol. Additionally, officers recovered from the vehicle a “go bag”

containing, among other items, meal bars, water-purification equipment, clothing, and a firearm.

       For his conduct on January 6, 2021, the defendant is now charged by Complaint with: (1)

Assaulting an Officer of the United States with a Deadly or Dangerous Weapon, in violation of 18

U.S.C. §§ 111(a)(1) and (b); (2) Civil Disorder, in violation of 18 U.S.C. § 231(a)(3); (3)

Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful

Authority with a Deadly or Dangerous Weapon, with a Deadly or Dangerous Weapon in violation

of 18 U.S.C. §§ 1752(a)(1), (b)(1)(A); (4) Disorderly and Disruptive Conduct in a Restricted

Building or Grounds, with a Deadly or Dangerous Weapon, in violation of 18 U.S.C. §§

1752(a)(2), (b)(1)(A); (5) Engaging in Physical Violence in a Restricted Building or Grounds, with

a Deadly or Dangerous Weapon, in violation of 18 U.S.C. §§ 1752(a)(4), (b)(1)(A); and, (6)

Violent Entry and Disorderly Conduct on Capitol Grounds, in violation of 40 U.S.C.

§ 5104(e)(2)(F). He was arrested on March 17, 2021. At his March 18, 2021, initial appearance,

this Court set a detention hearing for March 22, 2021. The United States is requesting detention

pursuant to 18 U.S.C. §§ 3142(f)(1)(A) and (E).




                                                15
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 16 of 22




                                          ARGUMENT

        The government respectfully requests that the defendant be detained pending trial because

there is no condition or combination of conditions that will ensure the safety of the community if

the defendant were to be released. There are four factors under § 3142(g) that the Court should

consider and weigh in determining whether to detain a defendant pending trial: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by his release. See 18 U.S.C. § 3142(g). The government submits

that each of these factors weighs in favor of the defendant’s detention.

                     Nature and Circumstances of the Offenses Charged

        The defendant’s deliberate and violent assaults on multiple police officers who were trying

to protect the Capitol weighs heavily in favor of detention. He perpetrated these assaults on

uniformed officers. He committed multiple assaults on different officers over the course of several

minutes. His conduct, especially in the context of the attack on the Capitol, evinces an intent to

target law enforcement officers for harm and to disrupt the legitimate functioning of government.

Specifically, the defendant’s violence appears aimed at disabling or disarming sworn officers

protecting the U.S. Capitol so the peaceful transfer of power could be disrupted. Notably, the

defendant came prepared for battle: he was wearing military-style clothing, including a tactical

vest, a helmet, goggles, and a gas mask to protect him from a tool often used by law enforcement

to disburse riots.

        These assaults on sworn officers ranged in severity from shoving, to punching, to

culminating in the defendant violently striking a uniformed MPD Captain in the face with a

                                                16
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 17 of 22




flagpole, and then throwing that flagpole like a spear at officers. The Captain’s helmet was not

enough to protect him from the defendant’s blow; rather, the flagpole connected with the Captain’s

face, causing a laceration and bleeding.

       More disturbing still, and as noted above, several of the defendant’s victims appear to have

been high-ranking officers who were deploying riot-control spray to control the violent crowd,

including the defendant. Accordingly, his assaults on these officers also evince an intent to disrupt

law-enforcement officers’ ability to control the crowd, and thus to make it easier for the crowd to

overrun the police line and enter the U.S. Capitol building.

       The defendant’s premeditated, targeted, and unflinching infliction of violence against

officers protecting a lawful proceeding of Congress, for which he is charged with multiple serious

and violent felonies weighs heavily in favor of detention. Not only was his individual conduct

violent and dangerous, but his actions heightened the overall violence and dangerousness of the

day. See United States v. Chrestman, 21-mj-218 (BAH), ECF No. 23, at *13, 16 (D.D.C. Feb. 26,

2021) (“Grave concerns are implicated if a defendant actively threatened or confronted federal

officials or law enforcement, or otherwise promoted or celebrated efforts to disrupt the

certification.”). Here, the defendant not only breached the police line but assaulted multiple

officers in his apparent attempt to facilitate the breach at the U.S. Capitol.

       The second factor to be considered, the weight of the evidence, also weighs in favor of

detention. The evidence against the defendant is both strong and compelling. Significantly, the

defendant was captured in multiple videos recorded by officers wearing body worn cameras that

clearly show him violently engaging with the officers defending the Capitol that day. The



                                                  17
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 18 of 22




defendant’s distinctive clothing and red-and-white flag patch is visible in multiple videos, making

it clear that he was the assailant despite his use of a gas mask while assaulting officers.

       In addition, two separate witnesses identified the defendant as the individual in a BOLO

comprised of still shots from the video footage. Both witnesses had extensive in-person contact

with the defendant prior to the January 6, 2021, attack on the Capitol.

                         Weight of the Evidence Against the Defendant

       Moreover, officers recovered from the search warrants clothing and gear that match what

the defendant wore to the attack on the Capitol—including the distinctive red-and-white flag

patch—further establishing his identity as the perpetrator of these assaults.

       Thus, the evidence against the defendant is compelling, and the strength of the evidence

weighs heavily in favor of detention.

                            Defendant’s History and Characteristics

       The defendant’s history and characteristics further weigh in favor of detention,

demonstrating that he would be a danger to the community if released. While the defendant’s

criminal history is limited, his actions on January 6, 2021, appear to be a considered decision to

place himself above the law; not only did he demonstrate an unwillingness to follow lawful orders,

but he also showed a blatant disregard for his commitments to those in authority.

       Indeed, the defendant’s conduct on January 6, 2021, demonstrated an utter disregard for

the law and the legitimate functions of government, providing clear and convincing evidence that

he is unwilling to follow lawful orders or defer to the legitimate authority of the government. When

the defendant assaulted federal officers while participating in the attack on the Capitol, he did so

in the presence of hundreds of USCP and MPD officers who were working to protect both the


                                                 18
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 19 of 22




constitutionally-mandated Certification proceeding and the members of Congress duty-bound to

hold that proceeding. The defendant blatantly assaulted officers in full view of other law

enforcement, without even the pretense of following the law. The presence of the USCP and MPD

officers that day were no deterrent to the defendant’s multiple violent outbursts against officers.

       The dangerousness of the defendant’s participation in the mob that day is only heightened

by his military training and service and employment in the intelligence community. See Klein,

ECF No. 11 at *4 (defendant’s “government position and past military experience” gave him

“reason to know the acts he committed were wrong,” and his position of trust made his conduct

“particularly troubling”). In that capacity, the defendant received extensive military and combat

training—including close-quarters combat training—dating back to the 1990’s. He has deployed

overseas as recently as 2018 as a contractor working for the Central Intelligence Agency and

Department of State. By law, persons enlisting in the U.S. armed forces take an oath of enlistment,

swearing to “support and defend the Constitution of the United States against all enemies, foreign

and domestic . . . .” 10 U.S.C. § 502. Yet, the defendant demonstrated his contempt for that oath,

the legitimate functions of the government, and for the Constitution itself when he assaulted

officers during the attack on the Capitol. Rather, the defendant’s actions have established that he

places himself and his will above the rule of law, to the extent that he will use violence in an

attempt to halt the legitimate functions of the United States government. Such blatant disregard of

the law and the authority of a lawful government, despite having held positions of trust and power

in the United States government for many years, weighs in favor of detention. If the defendant is

unwilling to obey orders while in full view of law enforcement, or to conform his behavior to the




                                                 19
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 20 of 22




law when it does not suit him to do so, despite his oath to the Constitution, the Court cannot be

assured he would adhere to its orders if released.

       Lastly, it is concerning that the defendant kept a “go bag” that included a firearm in his car.

The defendant clearly came to the Capitol prepared for violent action on January 6, and the

evidence recovered in his vehicle indicates that he remained prepared for whatever he may want

to do next, including potential flight.

                                          Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by a defendant’s release, also weighs in favor of the defendant’s detention. The defendant’s

dangerousness is illustrated by his highly public assault of officers on the U.S. Capitol grounds

and amplified by his military training and experience and position as a federal contractor in the

intelligence community. See Chrestman, ECF No. 23, at *30 (“Nearly as significant is defendant’s

use of force to advance towards the Capitol and his use of words to lead and guide the mob in

obstructing the police and pushing against police barriers”); Klein, ECF No. 11, at *4 (“The nature

of this incident and [the defendant’s] associated actions show his dangerousness to the broader

community and thus detention is warranted.”).

       Moreover, it is concerning to the government that officers recovered a flashbang device

from the Fishersville residence and multiple firearms from the Gainesville search. The possession

of items such as the ones recovered here, especially when paired with the defendant’s extensive

military and combat experience, indicates an increased capacity to harm members of the

community.


                                                 20
         Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 21 of 22




       In sum, given his conduct on January 6, 2021, as well as the ongoing threat presented by

his use of his training and experience against the very institutions he swore to uphold, the United

States has no doubt as to his danger to the community, in particular to sworn officers and others

protecting the government’s most basic functions.

       Given the above assessment of all four relevant factors, clear and convincing evidence

establishes there are no conditions or combinations of conditions that can effectively ensure the

safety of any other person and the community and reasonably assure the appearance of the

defendant, pursuant to 18 U.S.C. § 3142(e).

                                        CONCLUSION

       WHEREFORE, the United States respectfully requests that the Court grant the

government’s oral motion to detain the defendant pending trial.



                                              Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              D.C. Bar No. 415793


                                              By: /s/ Daniel Honold
                                              DANIEL HONOLD
                                              Assistant United States Attorney
                                              N.Y. Bar Number 5406715
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-6898
                                              Daniel.Honold@usdoj.gov

                                              By: /s/ Mary L. Dohrmann
                                              MARY L. DOHRMANN
                                              Assistant United States Attorney
                                              N.Y. Bar Number 5443874
                                                21
Case 1:21-mj-00307-ZMF Document 9 Filed 03/19/21 Page 22 of 22




                            555 Fourth Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-7035
                            Mary.Dohrmann@usdoj.gov




                              22
